Exhibit INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the use in this Registration Statement of Anoteros, Inc. on Form S-8, of our report, dated March 27, 2008, which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus. HJ Associates & Consultants, LLP Salt Lake
